MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00708-CV

                          STAGE STORES, INC., Appellant

                                           V.

                             JON GUNNERSON, Appellee

    Appeal from the 61st District Court of Harris County. (Tr. Ct. No. 2013-21878).

TO THE 61ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 8th day of October 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on August 12, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that there was reversible
             error in the trial court’s judgment. Accordingly, the Court
             reverses the trial court’s judgment and remands the case to
             the trial court to remand the matter to the arbitrator with
             instructions to provide some reasoning for Stage Store, Inc.’s
             notice and cure defense.

                    The Court orders that the appellee, Jon Gunnerson, pay
             all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered October 8, 2015.

              Panel consists of Justices Keyes, Higley, and Brown. Opinion
              delivered by Justice Higley. Justice Brown, joining the
              majority and concurring in the judgment. Justice Keyes,
              dissenting from the judgment.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT